Allowance notice 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers filed on 6/4/21.
2.	The instant application is a national stage entry of PCT/CN2017/116431, International Filing Date: 12/15/2017, claims foreign priority to 201710339668.2, filed 05/15/2017 in China.

Election/Restrictions
3.	Applicant's election with traverse of claims 1-11 of Group I invention in the reply filed on 6/4/11 is acknowledged.  The traversal is on the grounds that the technical features "each micropore having an ion-sensitive film on a bottom thereof, wherein the switching layer is configured for switching between a first state and a second state responsive to an electric field generated between the ion-sensitive film and the transparent electrode layer" are special technical features that form a single general inventive concept, as these features are not disclosed by Segawa (US 2005/0274612, cited in the previous action) and Ludwig (US 2013/0217598, cited in the previous action; Remarks, pg. 5, paragraph 3). The arguments are persuasive. The previous lack of unity of invention has been withdrawn.
4.	Claims 1-16 are under prosecution.



Priority
5.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The certified copy of 201710339668.2, filed on 05/15/2017 in China has been acknowledged.

Information Disclosure Statement
6.	The information disclosure statements (IDS) submitted on 1/22/19, 4/24/19 and 4/23/21 are being considered by the examiner. It is in the examiner’s opinion, the arts cited in said IDS either taken alone or in combination do not specifically teach the limitation of “each micropore having an ion-sensitive film on a bottom thereof, wherein the switching layer is configured for switching between a first state and a second state responsive to an electric field generated between the ion-sensitive film and the transparent electrode layer” of claims 1 and 12.

Claim status
7.	In the claim listing of 6/4/21 claims 1-16 are pending in this application. As discussed above in section 3 the examiner has withdrawn the lack of unity of invention.
	
Drawings
8.	The drawings filed on 7/26/18 has been accepted by the examiner.



Specification
8.	The specifications filed on 7/26/18 (13 pages; labeled as clean version and 14 pages labeled as marked up version in the notes section) have been accepted by the examiner. 

Abstract
9.	The amendment to the abstract filed on 7/26/18 (115 words; labeled as Use this version in notes section) has been accepted by the examiner. The amendments do not introduce the new matter.

Reasons for the allowance
10.	The following is an examiner’s statement of reasons for allowance:
	Nose (US 2012/0092576 published Apr. 19, 2012) discloses a display element 10 including the cholesteric liquid crystal includes an upper substrate 11, a cholesteric liquid crystal layer 12 (i.e., a switching layer), and a lower substrate 13 (Fig. 1 and paragraph 0029).
Kim (US 9,391,126 issued Jul. 12, 2016) discloses a flat panel display comprising: a first substrate; an organic light emitting device formed over the first substrate, wherein the organic light emitting device comprises a first electrode layer, an organic light emitting layer, and a second electrode layer, and wherein the organic light emitting layer is interposed between the first and second electrode layers; a second substrate attached to the first substrate by the use of a sealant; an In-Plane Switching (IPS) mode electrode layer formed between the first and second substrates, wherein the 
	Bustillo et al (US 2012/0329192, published Dec. 27, 2012) disclose methods and apparatus relating to FET arrays for monitoring chemical and/or biological reactions such as nucleic acid sequencing-by-synthesis reactions. Some methods provided herein relate to improving signal (and also signal to noise ratio) from released hydrogen ions during nucleic acid sequencing reactions (Abstract, Fig. 8 and paragraphs 0305-0412).
	It is in the examiner’s opinion the arts of the record taken alone or in combination, though teach some of the components of the claimed chip, but they do not specifically teach the limitation of "each micropore having an ion-sensitive film on a bottom thereof, wherein the switching layer is configured for switching between a first state and a second state responsive to an electric field generated between the ion-sensitive film and the transparent electrode layer" of claims 1 and 12.
	Also, during the prosecution of the parent PCT application, the examiner concluded that though CN 1816744 A (09 Aug. 2006, cited in the international search .	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Claims 1-16 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540.  The examiner can normally be reached on MON-THURS 8.00 am -6.30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634